DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-20 is/are allowed in this office action.

Terminal Disclaimer
	The Terminal Disclaimer was APPROVED on 3 February 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Keith E. Drabek on 7 February 2022.
The application has been amended as follows: 

---Beginning of Amendment(s)---
1.	(Previously Presented) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
in response to receiving  a request, associated with a subscriber of an autonomous vehicle service, corresponding to transport by an autonomous vehicle, obtaining, via a network slice comprising a virtual network function of the autonomous vehicle service, profile information representing a selection of an interior configuration of the autonomous vehicle with respect to an entertainment configuration of an interior of the autonomous vehicle for the subscriber of the autonomous vehicle service, wherein the network slice has been instantiated in a memory device of the system to facilitate provisioning of the autonomous vehicle service via the autonomous vehicle, and wherein the entertainment configuration of the interior of the autonomous vehicle comprises at least one of a temperature configuration of the interior of the autonomous vehicle, a 
based on the entertainment configuration, autonomously controlling, via the network slice, respective devices of the interior of the autonomous vehicle.

2.	(Original) The system of claim 1, wherein the selection is a first selection, and wherein the profile information represents a second selection of a type of the autonomous vehicle.

3.	(Original) The system of claim 1, wherein the selection is a first selection, and wherein the profile information represents a second selection of a class of the autonomous vehicle service.
 4.	(Previously Presented) The system of claim 1, wherein the profile information represents the selection of the interior configuration of the autonomous vehicle with respect to at least one of the temperature of the interior of the autonomous vehicle or the seating configuration of the interior of the autonomous vehicle.

5.	(Original) The system of claim 1, wherein the profile information represents a preference of the subscriber corresponding to a route of the transport by the autonomous vehicle.

6.	(Original) The system of claim 1, wherein the subscriber is a first occupant, wherein the autonomous vehicle is a first vehicle, and wherein the operations further comprise:
	deriving the profile information based on occupant information representing a preference of a second occupant of a second vehicle associated with a route of the transport by the autonomous vehicle.

7.	(Original) The system of claim 1, wherein the operations further comprise:
obtaining, via the network slice, route information comprising traffic information for a route of the transport by the autonomous vehicle.

8.	(Previously Presented) The system of claim 1, wherein the configuration data specifies a configuration for at least one of the temperature of the interior of the autonomous vehicle, the 

9.	(Original) The system of claim 1, wherein the virtual network function corresponds to a group of software network functions of respective vehicle services comprising the autonomous vehicle service.

10.	(Original) The system of claim 9, wherein the network slice is a first network slice, wherein the virtual network function is a first virtual network function of the group of software network functions, wherein the autonomous vehicle service is a first service of the respective vehicle services, and wherein the first network slice corresponds to first control and user planes that are distinct from second control and user planes corresponding to a second network slice that is associated with a second virtual network function of the group of software network functions that is associated with a second service of the respective vehicle services.

11.	(Original) The system of claim 1, wherein the operations further comprise:
	in response to the receiving the request, instantiating the network slice in the memory to provision the autonomous vehicle service.

12.	(Currently Amended) A method, comprising:
	in response to receiving a request associated with a transport of a subscriber, identified by a subscriber identity, of an autonomous vehicle service, instantiating, by a system comprising a processor, a network slice of the autonomous vehicle service as a virtual network function to facilitate the transport, via an autonomous vehicle, of the subscriber; and
in response to obtaining, by the system using the network slice, a profile that is associated with the subscriber identity and that represents a selection of an entertainment configuration of the autonomous vehicle comprising a seating configuration of an interior of the autonomous vehicle, 
	determining, based on the profile using the network slice, configuration data, and
	 autonomously controlling, based on the configuration data via 

13.	(Original) The method of claim 12, wherein the autonomous vehicle service is a first service, wherein the network slice is a first network slice, wherein the virtual network function is a first virtual network function, and wherein the instantiating comprises:
	instantiating the first network slice using a first control plane, wherein a second network slice has been instantiated as a second virtual network function using a second control plane that is different from the first control plane.

14.	(Previously Presented) The method of claim 12, wherein the obtaining the profile associated with the subscriber identity comprises obtaining information presenting an environmental preference for the interior of the vehicle.

15.	(Original) The method of claim 12, wherein the subscriber is a first occupant, wherein the autonomous vehicle is a first vehicle, and wherein the obtaining the profile associated with the first occupant comprises determining a preference associated with a second occupant of a second vehicle corresponding to a route that is associated with the transport of the subscriber.

16.	(Original) The method of claim 12, further comprising:
	determining, by the system, a traffic condition of a route that is associated with the transport of the subscriber.

17.	(Original) The method of claim 12, further comprising:
	determining, by the system, a detour for a route that is associated with the transport of the subscriber.

18.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
	receiving, from a subscriber device associated with a subscription to a vehicle service, a request for transportation, via an autonomous vehicle, to a destination;

	based on the subscriber profile, 
		generating, via the network slice, configuration data for the autonomous vehicle to facilitate modification of the multimedia configuration of the interior of the vehicle, and
		autonomously controlling, based on the configuration data via a device of the vehicle,  the multimedia configuration of the interior of the vehicle.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the virtual network function is a first virtual function, and wherein the first virtual function corresponds to a first control plane that is different than a second control plane corresponding to a second virtual function.

20.	(Previously Presented) The non-transitory machine-readable medium of claim 18, wherein the generating the configuration data comprises generating detour information to facilitate the transportation to the destination via a detour.
---End of Amendment(s)---

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

US 20100222939 A1 (“Namburu”) discloses a method for managing a vehicle is disclosed wherein the method includes receiving an identification (ID) code associated with at least one user. The method further includes corresponding the ID code to at least one user profile following verification of the ID code and executing a vehicle setting associated with the at least one user profile. An apparatus for remotely managing a vehicle setting is further disclosed. The apparatus includes memory for storing at least one user profile. The apparatus further includes a processor coupled to the memory, the processor configured to receive an identification (ID) code corresponding to the at least one user profile. Furthermore, the processor is in communication with a vehicle processing system operable to execute a vehicle setting associated with the at least one user profile.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“autonomously controlling…respective devices of the interior of the autonomous vehicle”.

Regarding Claim(s) 12-17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“autonomously controlling…the seating configuration of the interior of the autonomous vehicle”.

Regarding Claim(s) 12-17, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“autonomously controlling…the multimedia configuration of the interior of the vehicle”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax